The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for one year.
After following appellant, officers searched his car and found therein three gallons of whiskey. Appellant was alone in the car. The officers testified that appellant's wife had been ill. It appears that she died shortly after appellant's arrest. Appellant testified that his wife used whiskey for medicinal purposes. The court properly submitted to the jury appellant's defense. The issues having been resolved against him, we are unable to say that the evidence is insufficient to support the conviction. *Page 544 
The search warrant under which the officers operated was invalid and the court erroneous permitted the officers to testify touching the result of the search. Appellant having testified to the same criminative facts embraced in the testimony of the officers relative to finding the whiskey in his car, he is in no position to assert that the erroneous reception of the testimony of the officers was harmful. Adams v. State, 21 S.W.2d 1057; McLaughlin v. State,4 S.W.2d 54; Frey v. State, 3 S.W.2d 459; Gonzales v. State,299 S.W. 901.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.